PER CURIAM.
Appellant seeks review of a sentence imposed upon a finding that appellant had violated certain conditions of her probation. Appellee concedes that the sentence exceeded the one-cell guidelines increase authorized by Maxwell v. State, 576 So.2d 367 (Fla. 1st DCA 1991) and Sanders v. State, 560 So.2d 298 (Fla. 1st DCA 1990). Accordingly, we vacate the departure sentence imposed by the trial court, and remand for resentencing within the guidelines range one-cell increase. As in Maxwell, we certify direct conflict with Williams v. State, 568 So.2d 1276 (Fla. 2d DCA 1990) and Brown v. State, 559 So.2d 412 (Fla. 2d DCA 1990).
SMITH, NIMMONS and MINER, JJ„ concur.